Filed 5/28/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 98







Raymond Voisine, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140010







Appeal from the District Court of Sheridan County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Kent M. Morrow, P.O. Box 2155, Bismarck, N.D. 58502-2155, for petitioner and appellant; on brief.



Jonathan R. Byers, Assistant Attorney General, 600 East Boulevard Avenue, Bismarck, N.D. 58505-0040, for respondent and appellee; on brief.

Voisine v. State

No. 20140010



Per Curiam.

[¶1]	Raymond Voisine appeals from a district court order denying his petition for postconviction relief from a conviction entered after his 2004 guilty plea to a charge of gross sexual imposition.  Voisine’s conviction resulted in proceedings leading to four separate appeals to this Court.  
See
 
Voisine v. State
, 2008 ND 91, ¶ 17, 748 N.W.2d 429 (reversing and vacating revocation of probation in postconviction proceeding); 
Matter of Voisine
, 2010 ND 17, ¶¶ 1, 15, 777 N.W.2d 908 (reversing involuntary commitment as sexually dangerous individual and remanding for further proceedings); 
In Interest of Voisine
, 2010 ND 241, ¶ 1, 795 N.W.2d 38 (summarily affirming involuntary commitment as sexually dangerous individual); 
Interest of Voisine
, 2012 ND 250, ¶ 1, 823 N.W.2d 786 (summarily affirming denial of request for discharge from commitment as sexually dangerous offender).

[¶2]	In this appeal, Voisine argues the district court erred in denying his petition for relief from his conviction for gross sexual imposition because the victim’s recantation constitutes newly discovered evidence requiring vacation of the guilty plea in the interest of justice.  We conclude the district court did not abuse its discretion in finding Voisine failed to establish withdrawal of his guilty plea was necessary to correct a manifest injustice, and we affirm under N.D.R.App.P. 35.1(a)(4).

[¶3]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom